Per Curiam.
In the absence of a provision in the bond or mortgage for compound interest, it was improper to compute interest on such a basis. Therefore, the judgment should be *320reduced by deducting $415.12, the difference between compound and simple interest.
The testimony excluded would not have supported a defense, for defendant had conveyed the mortgaged property many years before suit, and failed to show that it had any present legal or equitable interest therein. Nor would such proof establish any counterclaim against plaintiff.
The judgment should be modified by reducing the amount found due the plaintiff to $7,443.06. As so modified the judgment should be affirmed, without costs of this appeal to either party.
Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.
Judgment unanimously modified by reducing the amount found due the plaintiff to $7,443.06, and as so modified affirmed, without costs. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.